DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-8 in the reply filed on 23 July 2022 is acknowledged.  The traversal is on the ground(s) that “none of the alternative methods cited by the Office Action enables the production of a cylinder that is etched and at the same time hardened in the instant case” and that the use of a laser is a distinctive element of the invention, without which a cylinder as claimed could not be produced.  This is not found persuasive because Examiner’s list of alternative methods is not an all-inclusive list. For example, the claimed cylinder could be 3D printed, laser etched by hand, etc. Further, the claims do not require an “etched” cylinder, which is also a product by process limitation. Further, Applicant appears to be claiming a hardness compared to an original or intermediate product. However, the claim is directed to final product. Finally, Examiner respectfully submits that the issue is not whether or not a laser must be used to produce the final product, which Examiner submits is not required, but whether the product as claimed is patentable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 July 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/289491, filed on 28 May 2014.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 - 
“a helical path” (line 3). Examiner suggests, “at least one helical path”
“said helical path” (line 11). Examiner suggests, “said at least one helical path”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase, “an increased hardness” (line 13) renders the claim indefinite. It is unclear what “an increased hardness” is compared to. Examiner notes that no hardness value has been positively recited thereby rendering the scope of the claim indefinite.
Regarding Claim 1, the phrase, “longer lamination processes without loss of quality” (lines 14-15) renders the claim indefinite. It is unclear what “longer” is compared to and what “quality” or metric is being measured. Examiner notes that no physical quality has been positively recited thereby rendering the scope of the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (CN 102699524) in view of Boppel (DE 4102984).
Regarding Claim 1, Min discloses a surface structure on which a plurality of craters is defined (See Figs. 2 and 3), said craters having different geometries and being distributed along a helical path (See Figs. 1 and 3 & Plurality of spiral lines: Page 10. Further, Examiner notes that any helical path could be drawn on the surface which includes the craters),
wherein said plurality of craters comprises circular craters and oval craters (See Fig. 2),
Min further discloses craters with different and random dimensions in terms of crater diameter, crater length along said helical path, crater depth, and distance between neighboring craters (Different shapes: Par. 0036 & Disordered textured roller: Par. 0035). Examiner notes that the clause, “wherein said plurality of craters is obtained with a pulsed laser beam in constant power mode and by varying a duration of the pulsed laser beam within random time intervals, such to obtain said craters with different and random dimensions in terms of crater diameter, crater length along said helical path, crater depth, height of crater ridge, and distance between neighboring craters, and wherein use of the laser causes an increased hardness of a surface of the lamination cylinder, thereby causing the lamination cylinder to tolerate longer lamination processes without loss of quality of a laminated product” is deemed a process limitation in a product claim and absent any positively recited structure, is not germane to the patentability of the end resultant product. Examiner notes that the structure claimed is craters with different and random dimensions in terms of crater diameter, crater length along said helical path, crater depth, height of crater ridge, and distance between neighboring craters.
While Min appears to disclose wherein some of said plurality of craters are partially superimposed with respect to each other (See Figs. 2 and 3), this limitation is not explicit.  Further, Min is silent to wherein some of said plurality of craters are at least partially surrounded by a ridge.
However, Boppel teaches creating a surface structure of a roller wherein some of said plurality of craters are partially superimposed with respect to each other (See Fig. 1 & Partial overlaps of at least two recesses: Page 9), and further wherein some of said plurality of craters are at least partially surrounded by a ridge (See Fig. 2) and a different dimension in terms of height of the crater ridge (A uniform structuring of the crater walls does not take place: Page 8. Further, Examiner notes that by overlapping the crater walls, disclosed on Page 9, different wall heights would result) in order to improve the surface structure of a roller and avoid a preferential direction on the material surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to superimpose the craters of Min with respect to each other, and further to include crater ridges with varying ridge height, as taught by Boppel, in order to improve the surface structure of a roller and avoid a preferential direction on the material surface (Boppel: Page 5).
Regarding Claim 2, the combination of Min and Boppel teach all elements of the claimed invention a stated above. Min further discloses wherein said plurality of craters are rounded (See Figs. 2 and 3).
Regarding Claim 3, the combination of Min and Boppel teach all elements of the claimed invention a stated above. The combination of Min and Boppel further teach wherein said circular craters are partially superimposed over said oval craters (See Min Figs. 2 and 3 & Boppel Fig. 1). Examiner notes that Boppel teaches the benefit of superimposing craters.
Regarding Claim 4, the combination of Min and Boppel teach all elements of the claimed invention a stated above. The combination of Min and Boppel further teach wherein said oval craters are partially superimposed over each other (See Min Figs. 2 and 3 & Boppel Fig. 1). Examiner notes that Boppel teaches the benefit of superimposing craters.
Regarding Claim 5, the combination of Min and Boppel teach all elements of the claimed invention a stated above. The combination of Min and Boppel further teach wherein said circular craters are partially superimposed over said oval craters, and said oval craters are partially superimposed over each other, and wherein said circular and said oval craters are in turn partially superimposed in order to define a predetermined roughness (See Min Figs. 2 and 3 & Boppel Fig. 1). Examiner notes that Boppel teaches the benefit of superimposing craters.
Regarding Claim 6, the combination of Min and Boppel teach all elements of the claimed invention as stated above. Min further discloses smooth areas between at least some of the craters (See Fig. 2).
Regarding Claim 7, the combination of Min and Boppel teach all elements of the claimed invention as stated above. Min further discloses wherein said craters are distributed along a plurality of helical paths (See Figs. 1 and 3 & Plurality of spiral lines: Page 10. Further, Examiner notes that any helical path could be drawn on the surface which includes the craters).
Regarding Claim 8, the combination of Min and Boppel teach all elements of the claimed invention as stated above. Min further discloses wherein said plurality of helical paths have varying distances therebetween (See Figs. 1 and 3. Examiner notes that any helical paths could be drawn on the surface which includes the craters and have varying distances).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799